Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9, 11-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the limitation “designed” is indefinite. It is unclear if such is a final design or that which could change.
Regarding claim 15, the claim as a whole is indefinite. As claim 14 has already claimed that the guide ribs are formed integrally. Furthermore, it is unclear how if the implant has the grooves how can the platform part contain grooves.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,6-9, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0141387) in view of Wietzel (US 2019/0008614).
Regarding claims 1, 8-9, 12 and 14-16, Kikuchi discloses a dental prosthesis system in FIG. 13 with a dental implant (5) and with a prosthetic structure (2/7) mountable on the dental implant, wherein the dental implant for mounting the prosthetic structure forms a bearing surface (via 54) serving as a support face for the prosthetic structure, and the prosthetic structure forms a base face (42b/c) adapted in terms of its contour to the bearing face (as shown to have corresponding ribs) and wherein the bearing face and the base face are provided with a number of guide parings , which each comprise a guide rib (male/female annular ribs shown) formed integrally on the dental implant or the prosthetic structure (as shown) and a corresponding guide groove introduced in to the respective other component (groove at 42, ribs at 54) , the or one of the guide ribs being designed in the manner of an annular bead with a peripheral closed contour (as shown in FIG. 1, [0043], “circular ridge”); (claim 12) a prosthetic structure (4) for use with a dental implant inserted into the jaw bone of a patient, on which a number of guide ribs are formed integrally (42b/c); (claim 16) wherein the prosthetic structure is of a multi-part design and comprises a support piece (7) provided for producing the connection with the dental implant (5) and a prosthetic part (2) arranged on said support piece and forming the prosthesis properly speaking.
Regarding claims 1-2, 7, and 14-16, Kikuchi discloses a dental prosthesis system in FIG. 13 with a dental implant (5/7) and with a prosthetic structure (2) mountable on the dental implant, wherein the dental implant for mounting the prosthetic structure forms a bearing surface (via 72a) serving as a support face for the prosthetic structure, and the prosthetic structure forms a base face (25) adapted in terms of its contour to the bearing face (25 contoured to fit against 72a) and wherein the bearing face and the base face are provided with a number of guide parings (the number of pairings being one) , which each comprise a guide rib (see marked up figure below) formed integrally on the dental implant or the prosthetic structure (as shown) and a corresponding guide groove introduced in to the respective other component (the guide rib engages the groove formed by 21 at a top face of 76) , the or one of the guide ribs being designed in the manner of an annular bead with a peripheral closed contour (as shown would form an annular bead); wherein the dental implant is of a multi-part design and comprises an implant body (5) as well as a platform part (7) provided for producing the connection with the prosthetic structure (2); (claim 2) wherein the outer lateral edge of the or each guide rib is inclined against a plane normal to the longitudinal axis of the dental implant by a flank angle and  is preferably of a conical design (shown in Fig below to be conical); (claim 14) a dental implant (5/7) on which a number of guide ribs are formed integrally (see figure below); (claim 15) a platform part (7) for use in a dental implant of claim 14, with a support face (72a) for an associated prosthetic structure (2), wherein a number of guide ribs (see figure below) are formed integrally on the support face; (claim 16) wherein the prosthetic structure (2/[0002], “a magnet-containing denture”) is of a multi-part design and comprises a support piece (2) provided for producing the connection with the dental implant (5/7) and a prosthetic part ([0002], “a magnet containing denture attachment”) arranged on said support piece and forming the prosthesis properly speaking.
 
    PNG
    media_image1.png
    829
    697
    media_image1.png
    Greyscale

Kikuchi fail(s) to teach wherein the guide rib designed in the manner of an annular bead with a peripheral, closed contour, and accordingly, the guide groove associated therewith, form a non-round, preferably trioval, cross-section contour, referred to the longitudinal axis of the dental implant;.
However, Weitzel teaches a guide rib (100/6) in FIG. 29 which has a trioval cross section ([0112]) with different flank angles (as shown in FIG. 29 to have different angles based on the curve nature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kikiuchi, by requiring wherein the guide rib designed in the manner of an annular bead with a peripheral, closed contour, and accordingly, the guide groove associated therewith, form a non-round, preferably trioval, cross-section contour, referred to the longitudinal axis of the dental implant, as taught by Wietzel, for the purpose of providing a shape which has a rotational offset for engagement.
Regarding claims 6, Kikuchi/Wietzel discloses the claimed invention substantially as claimed as set forth above.
Kikuchi/Wietzel fail(s) to teach wherein the one of the guide ribs has a rib profile with different flank angles.
However, Weitzel teaches a guide rib (100/6) in FIG. 29 which has a trioval cross section ([0112]) with different flank angles (as shown in FIG. 29 to have different angles based on the curve nature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kikiuchi, by requiring wherein the one of the guide ribs has a rib profile with different flank angles, as taught by Wietzel, for the purpose of providing a shape which has a rotational offset for engagement.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0141387) in view of Wietzel (US 2019/0008614).
Regarding claim 11, Kikuchi/Wietzel discloses the claimed invention substantially as claimed as set forth above.
Kikuchi//Wietzel discloses (claim 11) wherein the dental implant and the prosthetic structure include a central accommodating channel (45/51) for a connecting screw, the connecting screw being dimensioned, in particular regarding the screw length, taking into account the spatial dimensions of the dental implant and the prosthetic structure (42 must be engaged with 54 to properly full assemble the implant.).
Kikuchi/Wietzel fails to teach the specific dimensioning in such a way that its screw thread will engage into a corresponding internal thread arranged in the dental implant only after the or each guide rib has engaged into the guide groove associated to it.
However,  a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. I.e. the longer the screw the faster to engage the implant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kikuchi/Wietzel, by requiring the specific dimensioning in such a way that its screw thread will engage into a corresponding internal thread arranged in the dental implant only after the or each guide rib has engaged into the guide groove associated to it for the purpose of allowing a proper locking fit between the components in the correct orientation.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0141387) in view of Wietzel (US 2019/0008614), further in view of Galgut (US 9,055,988).
Regarding claim 8-9, Kikuchi/Wietzel discloses the claimed invention substantially as claimed as set forth above.
Kikuchi/Wietzel fails to teach (claim 8) wherein the bearing face and the base face are provided with an adjustment guide pairing, which comprises an adjustment collar which is formed integrally on one of the faces, which is rotationally symmetrical to the longitudinal axis of the dental implant and which has a collar height larger than the largest height of the guide ribs, as well as a corresponding  adjustment groove introduces into the respective other face; (claim 9) wherein the dental implant includes a central accommodating channel for a connecting screw, the adjustment collar or the corresponding adjustment groove, respectively being arranged peripherally immediately around the front-face outlet opening of the accommodating channel.
However, Galgut (claim 8) wherein the bearing face and the base face are provided with an adjustment guide pairing, which comprises an adjustment collar (see figure below) which is formed integrally on one of the faces, which is rotationally symmetrical to the longitudinal axis of the dental implant and which has a collar height larger than the largest height of the guide ribs (see figure below, the adjustment collar protrudes past the rib and is construed by the examiner as laterally touching but the rib and adjustment collar are construed as different elements as defined below), as well as a corresponding  adjustment groove introduces into the respective other face (as shown in FIG. 1); (claim 9) wherein the dental implant includes a central accommodating channel (as shown in FIG. 10-11) for a connecting screw, the adjustment collar or the corresponding adjustment groove, respectively being arranged peripherally immediately around the front-face outlet opening of the accommodating channel (as shown in FIG. 10-11).

    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kikuchi/Wietzel, by requiring (claim 8) wherein the bearing face and the base face are provided with an adjustment guide pairing, which comprises an adjustment collar which is formed integrally on one of the faces, which is rotationally symmetrical to the longitudinal axis of the dental implant and which has a collar height larger than the largest height of the guide ribs, as well as a corresponding  adjustment groove introduces into the respective other face; (claim 9) wherein the dental implant includes a central accommodating channel for a connecting screw, the adjustment collar or the corresponding adjustment groove, respectively being arranged peripherally immediately around the front-face outlet opening of the accommodating channel, as taught by Galgut, for the purpose of providing a secure connection between a prosthesis and an implant.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
On page 5 applicant argues the 112b rejection. The indefinite rejection is based on the claim language introduces a possible scenario where the guide ribs are on both the implant and a support face of a prosthetic structure and based on the dependency it is unclear based on the multiple “and/or” statements.
On pages 6-8, applicant argues the rejection of Kikuchi with the embodiment of FIG. 1. However, the rejection relies on the embodiment of FIG. 13 which does not contain the threaded connection (73/51  are non-threaded).
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         
/MATTHEW M NELSON/               Primary Examiner, Art Unit 3772